          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 1 of 39



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    AURACLE HOMES, LLC, et al.,
        Plaintiffs,

           v.
                                                                  No. 3:20-cv-00829 (VAB)
    NED LAMONT, GOVERNOR OF
    CONNECTICUT,
         Defendant.




         RULING AND ORDER ON MOTION FOR EMERGENCY TEMPORARY
              RESTRAINING ORDER OR PRELIMINARY INJUNCTION

         Auracle Homes, LLC; Buckley Farms, LLC; Orange Capitol, LLC; 216 East Main Street

Meriden, LLC; BD Property Holdings, LLC; Prime Management, LLC; and Haberfeld

Enterprises, LLC (collectively “Plaintiffs”) are residential landlords; and they have sued Ned

Lamont, the Governor of the State of Connecticut (“Defendant”) over several executive orders

issued to address the novel coronavirus known as COVID-19 1: specifically, certain sections of

Executive Order Nos. 7G, 7X, and 7DD (collectively, the “Executive Orders”). 2

         These Executive Orders seek to temporarily limit the ability of residential landlords to

initiate eviction proceedings against tenants and allow tenants to apply security deposit funds to

past due rents, provided the security deposit amount exceeds the value of one month’s rent.




1
  As of today, over four and a half million Americans are known to have contracted COVID-19 and more than
155,000 Americans have died from the disease. See Coronavirus Disease 2019 (COVID-19): Cases in the U.S.,
CENTERS FOR DISEASE CONTROL & PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-
in-us.html (last visited Aug. 5, 2020). These numbers are steadily increasing, and they have increased significantly
since the filing of this lawsuit on June 16, 2020. Id.

2
 The State of Connecticut has over 50,000 cases and 4,437 deaths. Although still increasing, the reported cases in
Connecticut are much lower than most states. See Connecticut COVID-19 Data Trackers, CT.GOV,
https://portal.ct.gov/Coronavirus/COVID-19-Data-Tracker (last visited Aug. 5, 2020).


                                                         1
           Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 2 of 39



         Plaintiffs seek a temporary restraining order or preliminary injunction, alleging that

Governor Lamont’s Executive Orders violate their rights under the U.S. Constitution’s Equal

Protection Clause, Contracts Clause, Due Process Clause, and Takings Clause; and they allege

that the Executive Orders are ultra vires.

         For the reasons that follow, their motion is DENIED.

    I.        BACKGROUND

              A. Factual Findings Related to Connecticut’s Response to COVID-19 and the
                 Challenged Executive Orders

         On July 22, 2020, the Court conducted a hearing on Plaintiffs’ motion for a preliminary

injunction. As a result of the parties’ written submissions 3 and oral arguments, the Court finds

the following:

         Connecticut General Statutes §§ 47a-1 through 47a-74 address landlord-tenant relations

in Connecticut. In Connecticut, a lease can provide for the payment of money (or “rent”) by the

tenant to the landlord; absent a lease, a landlord and a tenant can also agree on a rent for a

tenancy. Joint Stip. of Facts ¶¶ 3–4, ECF No. 33 (July 19, 2020) (“Joint Stip. Facts”).

         If the tenant fails to pay the rent, the landlord may terminate the tenancy and regain

possession of the property by following established procedures. Id. ¶ 5. Under Connecticut

General Statutes § 47a-15a, the landlord may serve a Notice to Quit Possession, which is

followed by a summary process eviction action under Connecticut General Statutes § 47a-23 et




3
  All information is obtained from the Amended Complaint, documents incorporated by reference therein, or the
Joint Stipulated Facts. See Fed. R. Civ. P. 10(c) (“A statement in a pleading may be adopted by reference elsewhere
in the same pleading or in any other pleading or motion. A copy of a written instrument that is an exhibit to a
pleading is a part of the pleading for all purposes.”); Roth v. CitiMortgage Inc., 756 F.3d 178, 180 (2d Cir. 2014)
(consideration of a complaint is limited “to the factual allegations in [the] . . . complaint, which are accepted as true,
to documents attached to the complaint as an exhibit or incorporated in it by reference, to matters of which judicial
notice may be taken, or to documents either in plaintiffs’ possession or of which plaintiffs had knowledge and relied
on in bringing suit” (quoting Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)).


                                                            2
           Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 3 of 39



seq. Id. ¶ 6. The landlord is subject to significant penalty for failing to follow the statutory

eviction process to dispossess the tenant. Id ¶ 7.

         On March 10, 2020, under the statutory authority granted to him by Connecticut General

Statutes §§ 19a-131a and 28-9, Governor Lamont issued a declaration of public health and civil

preparedness emergencies, and proclaimed a state of emergency due to the COVID-19 outbreak

in the United States and Connecticut. Id. ¶ 11. Among the powers of the Governor under section

28-9 is the power to “modify or suspend in whole or in part, by order as hereinafter provided,

any statute . . . whenever the Governor finds such statute . . . is in conflict with the efficient and

expeditious execution of civil preparedness functions or the protection of the public health.”

Conn. Gen. Stat. § 28-9(b)(1).

         Since his declaration and proclamation, Governor Lamont has issued over sixty executive

orders aimed at reducing the threat of COVID-19 to Connecticut. 4 At issue here are Executive

Orders 7G, 7X, and 7DDD. On March 19, 2020, Governor Lamont issued Executive Order 7G,

which suspended non-critical court operations and associated requirements. Joint Stip. Facts ¶

13. On March 20, 2020, Governor Lamont issued Executive Order 7H, which ordered all non-

essential businesses to either close or work from home. Id. ¶ 14. As a result, Connecticut’s

unemployment rate increased significantly from 3.8% in February to 9.8% in June.5




4
  All of the Executive Orders are accessible on the website for the State of Connecticut, of which the Court takes
judicial notice. See generally Governor Lamont’s Executive Orders, CT.GOV, https://portal.ct.gov/Office-of-the-
Governor/Governors-Actions/Executive-Orders/Governor-Lamonts-Executive-Orders?page=1 (last visited Aug. 3,
2020); see also Fed. R. Evid. 201(b) (“The court may judicially notice a fact that is not subject to reasonable dispute
because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.”).
5
  The Connecticut Department of Labor states that the “Connecticut unemployment rate continues to be
underestimated due to challenges encountered in the collection of data,” but “estimates the unemployment rate to be
in the range of 16–17 % for the Mid-June period,” a slight decline from May. State of Connecticut v. U.S.
Unemployment Rate, CONNECTICUT DEPARTMENT OF LABOR,
https://www1.ctdol.state.ct.us/lmi/unemprateCTUS.asp (last visited Aug. 3, 2020).


                                                            3
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 4 of 39



        On March 27, 2020, the President of the United States signed the Coronavirus Aid, Relief

and Economic Security act (“CARES”), which provided numerous forms of relief to affected

industries and individuals. Joint Stip. Facts ¶ 15. The CARES Act also included protections for

renters and homeowners, including a prohibition against new eviction cases filed by housing

providers who participate in certain federal housing rental programs on the basis of nonpayment

of rent. 15 U.S.C. §§ 9056–58. Under 15 U.S.C. § 9056(b), homeowners with a “federally

backed mortgage loan” may seek a 180-day forbearance on their loan, with an additional 180-

day extension at the homeowner’s request. Section 9056(c) placed a sixty-day foreclosure

moratorium on services of federally backed mortgage loans beginning on March 18, 2020. 15

U.S.C. § 9056(c). On June 17, 2020, the Federal Housing Administration extended this

moratorium until August 31, 2020.6 Similar protections are available for multifamily borrowers.

15 U.S.C. § 9057(a) (“During the covered period, a multifamily borrower with a Federally

backed multifamily mortgage loan experiencing a financial hardship due, directly or indirectly,

to the COVID-19 emergency may request a forbearance under the terms set forth in this

section.”).

        On March 31, 2020, Governor Lamont announced an agreement with over fifty

Connecticut credit unions and banks to offer up to ninety days of mortgage-payment forbearance,

with no late fees, new foreclosure sales, or evictions for ninety days. Press Release, Office of

Gov’r Ned Lamont, Governor Lamont Announces Mortgage Payment Relief During COVID-19

Crisis (Mar. 31, 2020), https://portal.ct.gov/Office-of-the-Governor/News/Press-

Releases/2020/03-2020/Governor-Lamont-Announces-Mortgage-Payment-Relief-During-


6
 Press Release, Dep’t of Hous. & Urban Dev., FHA Extends Foreclosure and Eviction Moratorium for Single
Family Homeowners for Add’l Two Months (June 17, 2020),
https://www.hud.gov/press/press_releases_media_advisories/HUD_No_20_081.



                                                     4
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 5 of 39



COVID19-Crisis. This agreement with most banks and credit unions was recently extended to

apply until July 30, 2020. 7

        On April 10, 2020, Governor Lamont issued Executive Order 7X, 8 which included

numerous protections for residential renters impacted by COVID-19 for the duration of the

declared public health and civil preparedness emergencies. Joint Stip. Facts ¶ 16. As relevant to

this case, Executive Order 7X included the following provisions:

    •   Connecticut General Statutes § 47a-23 is modified to additionally provide that neither

        landlords of residential dwelling units nor their legal representatives could deliver a

        notice to quit or serve/return a summary process action for nonpayment of rent for any

        reason before July 1, 2020, “except for serious nuisance as defined in section 47a-15 of

        the Connecticut General Statutes.” Id. ¶ 16(a).

    •   Connecticut General Statutes § 47a-15a is modified to additionally provide an automatic

        sixty-day grace period for April rent, as well as a sixty-day grace period for May rent

        upon request. Id. ¶ 16(b)–(c).

    •   Renters who had paid a security deposit greater than one month’s rent could apply the

        additional security deposit over one month’s rent to any rent due for April, May, or June.

        Specifically, Connecticut General Statutes § 47a-21 is modified to additionally provide:

                 (m) Upon the written request of a tenant of a dwelling unit who is
                 not enrolled in the security deposit guarantee program established
                 by the Commissioner of Housing pursuant to Section 8-339 of the
                 Connecticut General Statutes, who has paid a security deposit in an
                 amount that exceeds one month’s rent, and who provides written

7
 Governor Lamont and Banking Commissioner Perez Announce 60-Day Extension to Mortgage Relief Program
CT.gov (June 4, 2020), https://portal.ct.gov/DOB/Newsroom/2020/CT-Mortgage-Relief-Program-Extended.
8
  Executive Order No. 7X: Protection of Public Health and Safety During COVID-19 Pandemic and Response –
Renter Protections, Extended Class Cancellation and Other Safety Measures, Educator Certification, Food Trucks
for Truckers, CT.GOV, https://portal.ct.gov/-/media/Office-of-the-Governor/Executive-Orders/Lamont-Executive-
Orders/Executive-Order-No-7X.pdf (last visited July 17, 2020).


                                                       5
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 6 of 39



                 notice, including but not limited to in written electronic
                 communication, that he or she has become fully or partially
                 unemployed or otherwise sustained a significant loss in revenue or
                 increase in expenses as a result of the COVID-19 pandemic, a
                 landlord of such unit shall withdraw an amount of said deposit equal
                 to the amount in excess of one month’s rent from an escrow account
                 and apply it toward the rent due in April, May, or June 2020.
                 Notwithstanding subsection (h) of this section, an escrow agent may
                 withdraw funds from an escrow account to comply with such a
                 request. The amount withdrawn by the escrow agent and applied
                 toward the rent due shall no longer be considered an amount of the
                 security deposit for any purpose, including but not limited to the
                 calculation of interest, assignment to successor, and the payment of
                 security deposit and interest at the termination of a tenancy.
                 Notwithstanding subsection (b) of this section, no landlord who has
                 complied with such a request may demand the security deposit be
                 restored to an amount that exceeds one month’s rent earlier than the
                 later of the end of the public health and civil preparedness
                 emergency declared on March 10, 2020, including any period of
                 extension or renewal of such emergency, or the date the rental
                 agreement is extended or renewed.

Id. ¶ 16(d).

        On June 29, 2020, Governor Lamont issued Executive Order 7DDD, 9 which extended

protections for residential renters impacted by COVID-19. Id. ¶ 27. As relevant to this case,

Executive Order 7DD included the following provisions:

    •   Connecticut General Statutes § 47a-23 is modified to additionally provide that neither

        landlords of residential dwelling units nor their legal representatives could deliver a

        notice to quit or serve/return a summary process action for nonpayment of rent for any

        reason before August 22, 2020, “except for nonpayment of rent due on or prior to

        February 29, 2020 or for serious nuisance[].” Id.




9
 Executive Order No. 7DDD: Protection of Public Health and Safety During COVID-19 Pandemic and Response –
Extension of Eviction Moratorium and Administrative Deadlines (June 29, 2020), CT.GOV, https://portal.ct.gov/-
/media/Office-of-the-Governor/Executive-Orders/Lamont-Executive-Orders/Executive-Order-No-7DDD.pdf.


                                                      6
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 7 of 39



   •   Connecticut General Statutes § 47a-21 is modified to additionally provide:

               (m) Upon the written request of a tenant of a dwelling unit who is
               not enrolled in the security deposit guarantee program established
               by the Commissioner of Housing pursuant to Section 8-339 of the
               Connecticut General Statutes, who has paid a security deposit in an
               amount that exceeds one month’s rent, and who provides written
               notice, including but not limited to in written electronic
               communication, that he or she has become fully or partially
               unemployed or otherwise sustained a significant loss in revenue or
               increase in expenses as a result of the COVID-19 pandemic, a
               landlord of such unit shall withdraw an amount of said deposit equal
               to the amount in excess of one month’s rent from an escrow account
               and apply it toward the rent due in April, May, or June, July or
               August 2020. Notwithstanding subsection (h) of this section, an
               escrow agent may withdraw funds from an escrow account to
               comply with such a request. The amount withdrawn by the escrow
               agent and applied toward the rent due shall no longer be considered
               an amount of the security deposit for any purpose, including but not
               limited to the calculation of interest, assignment to successor, and
               the payment of security deposit and interest at the termination of a
               tenancy. Notwithstanding subsection (b) of this section, no landlord
               who has complied with such a request may demand the security
               deposit be restored to an amount that exceeds one month’s rent
               earlier than the later of the end of the public health and civil
               preparedness emergency declared on March 10, 2020, including any
               period of extension or renewal of such emergency, or the date the
               rental agreement is extended or renewed.

See id. ¶¶ 16(d), 27. Executive Order 7DDD further stated, as did Executive Order 7X:

“[N]othing in this order shall relieve a tenant of liability for unpaid rent or of the obligation to

comply with other terms of a rental agreement or statutory obligations pursuant to Connecticut

law,” and “nothing in this order shall relieve a landlord of the obligation to comply with a rental

agreement or statutory obligations pursuant to Connecticut law.” Id. ¶ 16(e).

       On the same day, Governor Lamont also announced “a comprehensive plan to put more

than $33 million in state and federal resources to work providing emergency assistance to

renters, homeowners, and residential landlords impacted by the COVID-19 public health

emergency.” Press Release, Office of Gov’r Ned Lamont, Governor Lamont Announces



                                                   7
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 8 of 39



Assistance for Renters, Homeowners, and Residential Landlords Impacted by COVID-19

Emergency (June 29, 2020), https://portal.ct.gov/Office-of-the-Governor/News/Press-

Releases/2020/06-2020/Governor-Lamont-Announces-Assistance-for-Renters-Homeowners-

and-Residential-Landlords. In the same press release announcing this plan, Social Services

Commissioner and Acting Public Health Commissioner Deidre Gifford issued the following

statement:

               When people lose their housing, they may be forced to resort to
               living in doubled-up situations or to enter homeless shelters. Science
               is clear that denser housing conditions and less ability to socially
               distance mean a greater risk to these individuals and families, and to
               their communities, of catching and spreading the COVID virus.
               Helping Connecticut residents stay housed is an important part of
               our public health response.


Id. The plan includes providing $10 million in rental assistance payments “to landlords on behalf

of approved tenant applicants, with a priority on lower-income households who have been denied

unemployment insurance.” Id.

       The Judicial Branch of the State of Connecticut also has independently suspended all

evictions until September 1, 2020. See Order by Chief Administrative Judge for Civil Matters

(Conn. Super. Ct. Apr. 23, 2020) (ordering “an immediate stay of the service of all issued

executions on evictions and ejectments through June 1, 2020” (emphasis omitted)),

https://jud.ct.gov/HomePDFs/execution_61.pdf; Order by Chief Administrative Judge for Civil

Matters (Conn. Super. Ct. June 9, 2020) (ordering “an immediate stay of the service of all issued

executions on evictions and ejectments through August 1, 2020” (emphasis omitted)),

https://jud.ct.gov/HomePDFs/ExecutionStayAug1.pdf; Order by Chief Administrative Judge for

Civil Matters (Conn. Super. Ct. July 20, 2020) (ordering “an immediate stay of the service of all




                                                 8
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 9 of 39



issued executions on evictions and ejectments through September 1, 2020” (emphasis omitted)),

https://jud.ct.gov/HomePDFs/ExecutionStaySeptember.pdf.

       Plaintiffs are limited liability companies and owners of residential real property located in

various Connecticut cities, with written lease agreements with at least one tenant. Am. Compl. ¶¶

10–15; see also Joint Stip. Facts ¶¶ 17–26. Plaintiffs are landlords of residential properties that

have not received rent for either at least one month before March or March and after. Id. ¶¶ 28–

35. Plaintiffs have been “forced to relinquish a portion of their legally retained security deposit”

for tenants requesting to use the security deposit for rent owned for May and/or June. Id. ¶ 36.

        Plaintiffs allege that the “Legislature has provided no findings or declarations to support

any legitimate government interest for permitting the commercial eviction process while totally

halting the residential eviction process.” Id. ¶ 38.

           B. Procedural History

       On June 16, 2020, Plaintiffs filed their Complaint against Governor Lamont. Compl.,

ECF No. 1 (June 16, 2020). On the same day, they also filed their emergency motion for a

temporary restraining order or, alternatively, the issuance of a preliminary injunction. Pls.’ Mot.

for Emergency Temporary Restraining Order, or, in the Alternative, Issuance of a Preliminary

Injunction, ECF No. 2 (June 16, 2020) (“Pls.’ Mot.”); Mem. of Law in Supp. of Pls.’ Mot., ECF

No. 3 (June 16, 2020) (“Pls.’ Mem.”).

       Plaintiffs seek to enjoin the enforcement of the challenged measures in Executive Orders

7G and 7X (and later 7DDD) for “depriv[ing] the Plaintiffs of their Constitutional right to private

contract, right to due process of law, right to equal protection under the law, and right against

having their property taken for public use without just compensation.” Pls.’ Mot. at 1. They

further allege that the relevant portions of Executive Order 7X (and later 7DDD) are “outside the




                                                  9
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 10 of 39



scope of the Defendant’s constitutional and statutory authority, and are therefore ultra vires.” Id.

at 1–2. Plaintiffs seek the issuance of a preliminary injunction as follows:

               1. The Defendant and all governmental agencies, departments,
               political subdivisions, under the Defendants’ authority or direction,
               are hereby restrained, are enjoined and prohibited from taking any
               action to enforce Executive Order 7X to sanction, charge, punish or
               penalize any Landlord for failing or refusing to follow or abide by
               such Executive Order.

               2. The Defendant shall issue Executive Orders which modify
               Executive Orders 7G and 7X so as to provide the Plaintiffs and those
               like them a process under which to issue Notices to Quit, to initiate
               and pursue summary process eviction actions, and to proceed with
               execution of eviction judgments.

               3. The Defendant shall issue Executive Orders which repeal the
               remaining portions of Executive Order 7G and 7X that are outside
               the scope of the legal authority of the Defendant Governor.

Proposed Order Regarding Pls.’ Mot., ECF No. 4 (June 16, 2020).

       Plaintiffs assert that Executive Orders 7G, 7X, and 7DDD are issued in excess of

Governor Lamont’s constitutional and statutory power, “completely eliminate[] all process, and

thus prohibit[] owners of residential real property . . . from exercising their constitutionally

guaranteed right to liberty[,] property, or even from taking meaningful preparatory steps toward”

exercising those rights. Pls.’ Mem. at 14–15. In their view,

               [m]andating a judicial judgment to exercise a constitutional right
               while barring all means and process to obtain such judgment, is a
               clear violation of the Plaintiffs’ Fifth and Fourteenth Amendment
               right to due process of law. Banning the Plaintiffs from exercising
               their constitutional rights while allowing landlords renting to
               commercial tenants to continue serving notices to quit and initiating
               summary process eviction actions violates the Plaintiffs’ right to
               equal protection under the law. Ordering the Plaintiffs and other
               landlords like them to surrender part of the security for which they
               negotiated and agreed in a private contract violates the Landlords’
               constitutional rights under both the Contracts Clause and the
               Takings Clause of the U.S. Constitution.




                                                  10
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 11 of 39



Id. at 15.

        In support of their due process claim, Plaintiffs argue that, “rather than providing for

expeditious resolution of rent issues, the Defendant’s Orders actually preclude the Plaintiffs from

being heard at any time in any manner, let alone at a meaningful time or in a meaningful

manner.” Id. at 16. They claim that Governor Lamont “is violating the fundamental,

constitutionally guaranteed rights of the Plaintiffs and similarly situated landlords—who are

otherwise entirely eligible to regain possession of their properties under all applicable federal

and state laws.” Id. at 17.

        In addition, they contend that the Executive Orders apply “a prior restraint against the

right to obtain the benefits of voluntarily negotiated and entered private contracts.” Id. Plaintiffs

argue that “[t]he complete ban on all residential eviction proceedings imposed by Defendant’s

Executive Orders nullifies Connecticut’s established statutory eviction procedures[.]” Id. In their

view, the “more immediate liberty interest being violated . . . is their right, under Connecticut

law, to issue notices to quit, to submit their cases for adjudication for due consideration, and to

have those cases timely and objectively adjudicated.” Id. at 18. Plaintiffs further argue that their

substantive due process rights are being violated for the same reasons, because “[t]he right not to

be deprived of property without due process is a fundamental right.” Id. at 19. Because the

Executive Orders do not affect commercial landlords, Plaintiffs argue that Governor Lamont

cannot demonstrate a “compelling government purpose” for depriving them of “fundamental

constitutional rights.” Id. at 20.

        In support of their Contracts Clause claim, Plaintiffs argue that the Executive Orders

“directly impair[] [their] rights as regard the use of security deposits tendered by their tenants, by

removing the deposit from its agreed upon purpose, without the Plaintiffs’ consent.” Id. at 22.




                                                 11
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 12 of 39



They contend that the eviction moratorium “also impairs [their] right—forming the very

foundational terms of the contract—to use the housing court system to enforce the contract terms

against those tenants who fail to timely pay their rent.” Id.

        Plaintiffs concede that “[m]aking it easier for people to stay home during a pandemic is a

‘significant public purpose,’” and that “controlling and reducing the spread of COVID-19 is an

important government objective.” Id. at 23. But they object to the means chosen to accomplish

these purposes as unreasonable and inappropriate, because residential landlords are prevented

“for an indefinite period of time . . . from not only completing an eviction process . . . but also

from taking even the initial administrative or procedure steps to commence an eviction process.”

Id. at 23–24. Plaintiffs argue that “preventing Landlords from serving notices to quit[], and from

initiating summary process actions are not [justifiable actions].” Id. at 24. In Plaintiffs’ view,

because “no court was open in Connecticut to hear any eviction cases based upon non-payment

of rent[,] . . . both the moratorium and the compelled use of security deposits were wholly

unnecessary and do nothing to actually remove the threat of eviction or the spread of COVID-19

as regards any tenant.” Id.

        In support of their Takings Cause claim, Plaintiffs argue that “the Defendant’s Order

unquestionably forces the Plaintiffs and landlords like them to suffer the public burden of paying

rent for the state’s non-paying tenants by surrendering the security the landlords bargained for in

their private contracts.” Id. at 27. They “also allege physical takings of their properties.” Id.

According to them, “the Orders effectively create an actual, state-sponsored occupancy of the

Plaintiffs’ properties.” Id.

        Plaintiffs argue that the Executive Orders prevent them from using “the exclusive process

to legally dispossess a defaulted tenant,” which violates their constitutional rights. Id. at 29. In




                                                  12
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 13 of 39



their view, “Defendant has closed the courts[,] leaving the Plaintiffs with no recourse, no process

to follow, no venue to have their rights adjudicated, and nowhere to appeal.” Id. at 30.

                Given the scope and effect of Defendant’s Orders, completely
                extinguishing the right of property owners like the Plaintiffs to
                protect their property interests and reap the benefits under private
                contracts during this pandemic, they cannot survive heightened
                scrutiny. At issue here is the very sort of categorical elimination of
                fundamental rights that can never be tolerated, even under the
                government’s broad emergency powers.

Id. at 31. Plaintiffs claim the Executive Orders also fail to meet intermediate scrutiny. Id. at 31–

32. In their view, the Executive Orders have no reasonable fit “with the stated objective of

controlling and reducing the spread of COVID-19 because the effect is an outright and total ban

against these Plaintiffs’ rights.” Id. at 33. Despite being “purportedly issued under the

legislature’s emergency delegation of power” under Connecticut General Statutes §§ 19a-131a

and 28-9, Plaintiffs claim the Executive Orders are ultra vires acts issued without authority. Id. at

34–35.

         Plaintiffs emphasize that they “require a steady and reliable stream of rents in order to

maintain their own obligations, to pay taxes, mortgages, salaries, and other costs of maintaining

their properties.” Pls.’ Mem. at 36. They argue that the Executive Orders “cut off [] that rental

stream, all without any practical benefit to tenants or the state’s stated objective of keeping them

home.” Id. at 37. They claim that Connecticut “is fully capable of providing monetary relief to

those tenants who are ultimately unable to pay on-going rent, either through direct payments to

landlords, or by grants to tenants.” Id. On June 19, 2020, the Court held a telephonic scheduling

conference, and set a briefing schedule as well as a hearing date. Minute Entry, ECF No. 17

(June 19, 2020).

         On June 30, 2020, Plaintiffs filed an Amended Complaint, adding the recently-issued




                                                  13
            Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 14 of 39



Executive Order 7DDD. Am. Compl., ECF No. 23 (June 30, 2020). Governor Lamont is “sued in

his official capacity and, for his ultra vires acts as described herein, is also sued in his individual

capacity.” Id. ¶ 16. Plaintiffs allege that Governor Lamont’s actions and orders, issued while

acting under color of state law, deny Plaintiffs of “their right to own and possess residential real

property as they see fit, and as legally authorized by U.S. Constitution and Connecticut statute.”

Id. ¶ 39.

        On July 10, 2020, Governor Lamont filed an opposition to the motion for a preliminary

injunction. Def.’s Mem. of Law in Opp’n to Pls.’ Mot., ECF No. 27 (July 10, 2020) (“Def.’s

Opp’n”).

        Governor Lamont argues that he has used his constitutionally authorized “police powers”

to respond to the pandemic. Def.’s Opp’n at 8–9. He argues that “Plaintiffs come nowhere near

meeting their burden . . . [with] legal arguments [that] are ill-founded, speculative and

conclusory.” Id. at 9. Furthermore, he argues that the Eleventh Amendment prohibits equitable

relief based on Plaintiffs’ ultra vires claim. Id. at 10–11.

        According to Governor Lamont, the U.S. Supreme Court in Jacobson v. Commonwealth

of Massachusetts, 197 U.S. 11 (1905), established that a federal court can intervene as to a state’s

infectious disease response only in extreme cases, because all constitutional rights may be

reasonably restricted to combat a public health emergency. Id. at 13–15. He argues that the

Executive Orders “prevent individuals from being evicted, becoming homeless and having to

live in shelters, or having to double up on housing situations,” which has a “‘real or substantial’

relation to the public health crisis that has gripped our state and nation.” Id. at 15.

        As to the Takings Clause claims, Governor Lamont argues that because there is an

adequate provision for obtaining just compensation, “there is no basis to enjoin the government’s




                                                  14
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 15 of 39



action effecting a taking.” Id. at 16 (internal quotation marks and citation omitted). Besides the

Plaintiffs’ failure to plead a physical taking, id. at 18–19, Governor Lamont also argues that “the

Executive Orders do not meet the legal standard for a physical or regulatory taking,” id. at 22,

and that Plaintiffs’ takings claims thus do not demonstrate a clear and substantial likelihood of

success on the merits.

         As to the Contracts Clause claims, Governor Lamont argues that the Second Circuit has

not established that these claims may be brought under 42 U.S.C. § 1983, as Plaintiffs have done.

Id. at 23. In addition to arguing that Plaintiffs failed to plead these claims, Government Lamont

also argues that the Contracts Clause “does not trump a State’s right to protect the general

welfare of its citizen[s].” Id. at 25. He also argues that allowing tenants to pay rent using their

security deposit in excess of one month’s rent if they face financial hardship “is not a substantial

impairment of [Plaintiffs’] contract rights, especially when [P]laintiffs may eventually demand

that their tenants restore any portion of the security deposit that was used for rent.” Id. at 26.

Governor Lamont notes that Connecticut highly regulates landlord and tenant law, and that the

Executive Orders are “reasonable and necessary” and “serve a legitimate public purpose.” Id. at

27–28.

         As to the due process claims, Governor Lamont argues they are duplicative of the

Takings Clause claims, and that the substantive due process claim is subsumed in the procedural

due process claim. Id. at 29–30. He asserts that “[b]ecause the Orders are legislative as opposed

to adjudicative in nature, there can be no due process challenge, even if the [P]laintiffs had a

cognizable liberty or property interest, which they do not.” Id. at 31. Furthermore, he argues that

“the Orders’ temporary suspension of serving notices to quit and serving or returning summary

process cases does not violate due process,” especially “[g]iven the ravages of COVID-19.” Id.




                                                  15
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 16 of 39



at 34–35. In addition, he argues that the Executive Orders “meet a legitimate state objective” and

do not violate substantive due process, because Plaintiffs have no constitutional liberty or

property interest at stake here. Id. at 37.

        Governor Lamont further argues that there is no irreparable harm caused by the

temporary nature of the Executive Orders, and that “the balance of equities and the public

interest weigh heavily against this Court preliminary undoing the Orders.” Id. at 40.

        On July 16, 2020, Greater Hartford Legal Aid, Connecticut Legal Services, New Haven

Legal Assistance Association, Connecticut Fair Housing Center, Jerome N. Frank Legal Services

Organization, Connecticut Legal Rights Project, and Connecticut Veterans Legal Center

(collectively, the “Amici”) filed, with the Court’s permission, an amici curiae brief in support of

Governor Lamont. Br. of Amici Curia, ECF No. 30 (July 16, 2020) (“Amici Br.”).

        Amici, who are “legal services providers whose staff attorneys represent tenants facing

eviction in Connecticut housing courts,” Amici Br. at 3, argue that individuals “cannot shelter in

place without shelter. . . . [and] [w]hen families are evicted, by definition, they are forced out of

their homes,” id. at 8. They also argue that “[a]n abrupt onslaught of evictions will overwhelm

the available relief, just as the State is struggling to maintain its gains in the face of a troubling

national wave of infections.” Id. at 10. Furthermore, based on Amici’s experience, “[u]ntil

resources are in place, Connecticut’s housing courts cannot restart safely, let alone process a

tsunami of new non-payment cases.” Id. at 13.

        Finally, Amici argue that Connecticut’s eviction moratorium is largely coextensive with

the CARES Act eviction moratorium, which “demonstrates the propriety of the Governor’s

response to the pandemic.” Id. at 14. In their view, Connecticut’s “eviction moratorium has had

at least two positive effects”:




                                                   16
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 17 of 39



                 First, it prevents people who have lost their jobs from the further
                 destabilization of losing their homes and all the costs and harmful
                 effects that would follow. Second, it reduces the exposure to the
                 virus that dislocation would otherwise cause, whether through: (1)
                 the actual move itself; (2) entering homeless shelters that lack the
                 ability to house all their residents in a safe manner during a
                 pandemic, and either exposing or being exposed to the coronavirus
                 in that setting; or (3) combining households with others who may be
                 at risk of contracting COVID-19 by virtue of their status as an
                 essential worker or otherwise. In this manner, the moratorium has
                 helped prevent the racialized health effects of the pandemic from
                 getting even worse.

Id. at 18.

         On July 17, 2020, Plaintiffs filed their reply. Reply in Supp. of Pls.’ Mot., ECF No. 32

(July 17, 2020) (“Pls.’ Reply”). They argue that Executive Order 7DDD “shows that Defendant

cannot justify his restrictions on the Plaintiffs’ rights under the guise of keeping nonpaying

tenants in their homes to protect against the Corona Virus,” because it allows residential

landlords to move forward with evictions for claims against tenants who had not paid their rent

prior to February 29, 2020. Id. at 4.

         On the same day, Plaintiffs also objected to the filing of the Amici brief as unduly late,

“foreclosing [them] from any real opportunity to review and respond.” Obj., ECF No. 31 (July

17, 2020).

         On July 19, 2020, the parties filed a joint stipulation of facts for the hearing. Joint Stip.

Facts.

         On July 20, 2020, Plaintiffs filed a notice that “there will be no additional witness

testimony nor additional evidence presented to the Court at the hearing on Wednesday, July 22,

2020.” Notice, ECF No. 35 (July 20, 2020). They also filed a revised proposed order:

                 1. That the Defendant take such action(s) necessary so that
                 Connecticut state courts are no longer precluded by Executive Order
                 7G, from procedurally addressing, as well as issuing and
                 effectuating Judgment in, residential housing summary process


                                                   17
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 18 of 39



               actions instituted prior to the Defendant’s Declaration(s) of Public
               Health Emergency and Civil Preparedness (March 10, 2020);

               2. That the Plaintiffs, and those similarly situated, be lawfully
               permitted, once again, to serve a Notice to Quit Possession (without
               qualification) upon tenants;

               3. That the Plaintiffs, and those similarly situated, be lawfully
               permitted, once again, to serve and return a summary process action,
               to court;

               4. That the Defendant take such action(s) necessary so that
               Connecticut state courts are no longer precluded by Executive Order
               7G, from adjudicating, as well as issuing and effectuating Judgment
               in, residential housing summary process actions instituted after the
               Defendant’s Declaration(s) of Public Health Emergency and Civil
               Preparedness (March 10, 2020); and,

               5. Since the above would likely call for modifications to Executive
               Orders 7G, 7X, and 7DDD, counsel for the Defendant would need
               to work together with counsel for the Plaintiff over the next 48
               hours, to draft acceptable modifications to those Executive 2
               Orders, with the ability of either side to ask for a status conference
               should the parties be unable to agree upon appropriate language to
               meet the intent of the above.

Pls.’ Revised Proposed Order Re: Pls.’ Mot., ECF No. 36 (July 20, 2020).

       On July 22, 2020, the Court held a hearing by videoconference. Minute Entry, ECF No.

39 (July 22, 2020). The Court also granted Plaintiffs leave to file a reply to the brief of the Amici

by August 5, 2020.

       On August 5, 2020, Plaintiffs filed their response to the Amici brief. Pls.’ Resp. to Amici

Br., ECF No. 40 (Aug. 5, 2020). They emphasize that they have not asked for “the full and

unconditional return of all housing court procedures,” but have instead asked the Court “to

recognize the existence of a middle ground between the unconstitutional complete closure of the

housing courts, and the crowded and chaotic cattle calls typical of the pre-COVID era.” Id. at 2.

       Plaintiffs assert that “it is the Defendant, not the Judicial Branch, who closed the courts to




                                                 18
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 19 of 39



the Plaintiffs and is keeping them closed.” Id. at 3. According to Plaintiffs, the Connecticut

Judicial Branch can only rely on the Executive Orders, and has no independent power or

authority to close the housing courts or suspend evictions. Id. Plaintiffs acknowledge the case-

by-case basis on which the housing courts must operate, but they argue:

               Keeping the courts closed to all cases, regardless of individual
               situation, only exacerbates the crisis by piling up huge numbers of
               cases that will overwhelm the courts, drastically delay proper
               adjudication, and put the Plaintiffs at heightened risk of foreclosure
               and bankruptcy. . . . Allowing the Defendant’s order to stand[]
               unconstitutionally places the entire burden of Connecticut’s long-
               standing ‘eviction crisis’ squarely on the backs of that small subset
               of landlords, like the Plaintiffs, who are not eligible for any state or
               federal relief whatsoever.

Id. at 5–6. Furthermore, Plaintiffs argue that “neither a Notice to Quit, nor the initiation of a

summary process action, nor even a judgment for possession, results in a tenant being obligated

to vacate a property.” Id. at 7. They claim:

               Temporarily enjoining the Defendant from keeping the courts closed
               to the Plaintiffs, and from prohibiting the Plaintiffs from initiating
               and adjudicating their private contract claims is the best way to
               ensure a healthy and abundant housing market to serve the people
               of this state, specifically including families of color.

Id. at 10.




                                                  19
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 20 of 39



    II.       STANDARD OF REVIEW

          Preliminary injunctive relief is an extraordinary remedy and not a matter of right. Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). To obtain a preliminary injunction under

Federal Rule of Civil Procedure 65, a movant “must establish that [they are] likely to succeed on

the merits, that [they are] likely to suffer irreparable harm in the absence of preliminary relief,

that the balance of equities tips in [their] favor, and that an injunction is in the public interest.”

N.Y. Progress & Prot. PAC v. Walsh, 733 F.3d 483, 486 (2d Cir. 2013) (quoting Winter, 555

U.S. at 20); see also Moore v. Consol. Edison Co. of N.Y., Inc., 409 F.3d 506, 510 (2d Cir. 2005).

          When deciding a motion for preliminary injunction, “a court may consider the entire

record including affidavits and other hearsay evidence.” Johnson v. Newport Lorillard, No. 01

Civ. 9587 (SAS), 2003 WL 169797, at *1 (S.D.N.Y. Jan. 23, 2003). The moving party, however,

must also make a “clear” or “substantial” showing of a likelihood of success if the injunction

sought will alter, rather than maintain the status quo. See Jolly v. Coughlin, 76 F.3d 468, 473 (2d

Cir. 1996).

          In the Second Circuit, “[t]he same standards used to review a request for a preliminary

injunction govern consideration of an application for a temporary restraining order.” Stagliano v.

Herkimer Cent. Sch. Dist., 151 F. Supp. 3d 264 (N.D.N.Y. 2015); Local 1814 Int’l

Longshoreman’s Ass’n v. N.Y. Shipping Assoc., Inc., 965 F.2d 1224, 1228 (2d Cir. 1992)

(recognizing that the standard for a temporary restraining order is the same as preliminary

injunction standard). Irreparable harm is the “most significant condition which must be present to

support the granting of a temporary injunction.” Capital City Gas Co. v. Phillips Petroleum Co.,

373 F.2d 128, 131 (2d Cir. 1967) (citation omitted); Reuters Ltd. v. United Press Int’l., Inc., 903

F.2d 904, 907 (2d Cir. 1990) (“the moving party must first demonstrate that [irreparable] injury




                                                   20
            Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 21 of 39



is likely before the other requirements for the issuance of an injunction will be considered”). As

with a request for preliminary injunctive relief, the moving party must show irreparable harm

that is “not remote or speculative but actual and imminent.” Jackson Dairy, Inc. v. H.P. Hood &

Sons, Inc., 596 F. 2d 70, 72 (2d Cir. 1979) (internal citations omitted).

     III.      DISCUSSION

            Plaintiffs allege that Governor Lamont’s Executive Orders 7G, 7X, and 7DDD violate

their rights under the U.S. Constitution’s (1) Equal Protection Clause, (2) Contracts Clause, (3)

Due Process Clause, and (4) Takings Clause, and that his conduct in issuing the Executive

Orders are (5) ultra vires. They appear to seek a preliminary injunction based on all counts,

except Count One, the claim based on the Equal Protection Clause. 10

               A. Standing and Redressability

            Article II, Section 2 of the U.S. Constitution limits federal court jurisdiction to “cases and

controversies of the sort traditionally amenable to, and resolved by, the judicial process.”

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1550 (2016) (quoting Vt. Agency of Nat. Res. V. U.S. ex

rel. Stevens, 529 U.S. 765, 774 (1998)). Because “standing is necessary to our jurisdiction,” a

federal court is required to determine standing at the outset. Strubel v. Comenity Bank, 842 F.3d

181, 187 (2d Cir. 2016). A party has standing when it is the proper party to bring each claim it

seeks to press. Mahon v. Ticor Title Ins. Co., 683 F.3d 59, 64 (2d Cir. 2012). A plaintiff is the

proper party when she satisfies the “irreducible constitutional minimum” of standing in federal

court: (1) “injury in fact;” (2) that is “fairly traceable” to a defendant’s challenged conduct; and




10
  Plaintiffs do not include any arguments for seeking a preliminary injunction based on the Equal Protection Clause
claim. See Pls.’ Mem. at 37 n.4 (“As with the claims addressed herein, the Plaintiff’s [sic] Equal Protection claim
would also succeed, yet need not be addressed at this point for the Court to grant the relief sought by the Plaintiffs
through this motion.”). As a result, the Court need not address this claim in order to determine the appropriateness of
any relief now.


                                                          21
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 22 of 39



(3) that is “likely to be redressed” by a favorable decision. Lujan v. Defenders of Wildlife, 504

U.S. 555, 560–61, 589–90 (1992). To support standing, an injury must be both “concrete and

particularized.” Mejia v. Time Warner Cable Inc., No. 15-CV-6445 (JPO), 2017 WL 3278926, at

*7 (S.D.N.Y. Aug. 1, 2017) (quoting Spokeo, Inc., 136 S. Ct. at 1548).

         This case presents redressability issues, because the Connecticut Judicial Branch has

independently suspended all evictions. Consequently, a favorable outcome in this case would not

necessarily allow Plaintiffs to proceed with evictions, as the most recent order issued by the

Chief Administrative Judge for Civil Matters stayed “the service of all issued executions on

evictions and ejectments through September, 2020.” 11 Order by Chief Administrative Judge for

Civil Matters (Conn. Super. Ct. July 20, 2020), available at

https://jud.ct.gov/HomePDFs/ExecutionStaySeptember.pdf.

         Nevertheless, because discovery could demonstrate redressability, the Court will decide

Plaintiffs’ motion on its merits and will not dismiss for a lack of standing at this time.

              B. Likelihood of Success on the Merits

         Before issuing a preliminary injunction, “a district court must consider whether plaintiffs

have demonstrated that they are likely to prevail on the merits.” Ashcroft v. ACLU, 542 U.S. 656,

666 (2004).

                    1. The Ultra Vires Claim

         As an initial matter, this Court lacks jurisdiction over Plaintiffs’ ultra vires claim under

the Eleventh Amendment of the U.S. Constitution. “The Eleventh Amendment bars a suit against




11
   At the hearing by videoconference, counsel for Plaintiffs indicated that if the Court granted their preliminary
injunction and the Connecticut Judicial Branch orders were still in effect, preventing them from pursuing evictions,
then Plaintiffs would also bring suit against the Judicial Branch, which is not a party to this lawsuit, and is separately
protected by its own doctrine of immunity. See Bliven v. Hunt, 579 F.3d 204, 209–11 (2d Cir. 2009) (recognizing
and delineating the doctrine of judicial immunity.).


                                                           22
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 23 of 39



state officials when ‘the state is the real, substantial party in interest.’” Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 101 (1984). And “it is difficult to think of a greater intrusion

on state sovereignty than . . . a federal court instruct[ing] state officials on how to conform their

conduct to state law.” Pennhurst, 465 U.S. at 106.

       Here, Plaintiffs argue that Governor Lamont “is acting beyond the scope of his official

capacity . . . under color of law.” Pls.’ Reply at 5 (emphasis omitted). Similarly to the residential

landlord plaintiffs in Elmsford Apartment Associates, LLC v. Cuomo, Plaintiffs do not argue that

Governor Lamont “lacks the power to respond to the COVID-19 emergency—only that he has

abused that power.” 20-cv-4062 (CM), 2020 WL 3498456, at *6 (S.D.N.Y. June 29, 2020).

Therefore, by seeking redress for Governor Lamont’s alleged violations of the authority

delegated to him by the Connecticut General Assembly under Connecticut General Statutes §§

28-9 and 19a-131a, Plaintiffs ask the Court to cure violations of state law. But “[a] federal

court’s grant of relief against state officials on the basis of state law, whether prospective or

retroactive, does not vindicate the supreme authority of federal law.” Pennhurst, 465 U.S. at 106.

       Accordingly, the Eleventh Amendment bars Plaintiffs’ ultra vires claims.

                2. Takings Clause Claims

       The Takings Clause of the Fifth Amendment, applicable to the states through the

Fourteenth Amendment, provides that “private property [shall not] be taken for public use,

without just compensation.” U.S. Const. amend. V. There are two general categories of takings:

physical takings and regulatory takings. Vizio, Inc. v. Klee, No. 3:15-cv-00929 (VAB), 2016 WL

1305116, at *17 (D. Conn. Mar. 31, 2016) (citing Tahoe-Sierra Pres. Council, Inc. v. Tahoe

Reg’l Planning Agency, 535 U.S. 302, 321 (2002)). “To state a claim under . . . the Takings

Clause, plaintiffs [are] required to allege facts showing that state action deprived them of a




                                                  23
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 24 of 39



protected property interest.” Story v. Green, 978 F.2d 60, 62 (2d Cir. 1992) (citing Ruckelshaus

v. Monsanto Co., 467 U.S. 986, 1000–04 (1984)).

       The Takings Clause does not proscribe the “vast governmental power” to take private

property for public use, provided that the government pays just compensation when it does. Stop

the Beach Renourishment, Inc. v. Fla. Dep’t of Envtl. Prot., 560 U.S. 702, 734 (2010) (Kennedy,

J., concurring). Therefore, takings claims typically involve property interests for which the

government can provide monetary compensation without the government being deprived of the

property or public benefit that it seeks. See id. at 740–41 (“It makes perfect sense that the remedy

for a Takings Clause violation is only damages, as the Clause does not proscribe the taking of

property; it proscribes taking without just compensation.” (internal quotation marks omitted)). A

taking “may more readily be found when the interference with property can be characterized as a

physical invasion by government, than when [as here] interference arises from some public

program adjusting the benefits and burdens of economic life to promote the common good.”

Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 124 (1978) (internal citation omitted).

                       a. Physical Taking

       “The government effects a physical taking only where it requires the landowner to submit

to the physical occupation of his land.” Yee v. City of Escondido, Cal., 503 U.S. 519, 527 (1992)

(emphasis omitted). Although Plaintiffs allege physical takings of their properties, “no

government has required any physical invasion of [Plaintiffs’] property.” See id. at 528 (finding

that a state law prohibiting the discharge or eviction of rental customers was not a taking). As in

Yee, Plaintiffs here “voluntarily rented their land” to residential tenants. See id. at 527. The

Executive Orders at issue here, also like the state and local laws in Yee, “merely regulate

[Plaintiffs’] use of their land by regulating the relationship between landlord and tenant.” See id.




                                                  24
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 25 of 39



at 528 (emphasis omitted); see also FCC v. Fla. Power Corp., 480 U.S. 245, 252 (1987)

(“statutes regulating the economic relations of landlords and tenants are not per se takings”);

Harmon v. Markus, 412 F. App’x 420, 422 (2d Cir. 2011) (summary order) (affirming dismissal

of physical takings claim because the rent stabilization law “does not effect permanent physical

occupation of the [owners’] property”); W. 95 Hous. Corp. v. N.Y.C. Dep’t of Hous. Pres. &

Dev., 31 F. App’x 19, 21 (2d Cir. 2002) (summary order) (holding that New York’s rent control

laws “regulate[] land use rather than effecting a physical occupation”).

       Accordingly, the Court finds that Plaintiffs are unlikely to succeed on their takings claim

based on a physical taking.

                       b. Regulatory Taking

        The U.S. Supreme Court “‘has consistently affirmed that States have broad power to

regulate housing conditions in general and the landlord-tenant relationship in particular without

paying compensation for all economic injuries that such regulation entails.’” Yee, 503 U.S. at

528–29 (quoting Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S. 419, 440 (1982)).

       Regulatory takings claims therefore must allege “specific and identified properties or

property rights . . . to come within the regulatory takings prohibition,” such that the challenged

regulations are “so excessive as to destroy, or take, a specific property interest.” E. Enterprises v.

Apfel, 524 U.S. 498, 541–42 (1998) (Kennedy, J., concurring in the judgment and dissenting in

part) (collecting cases identifying various specific property interests); see also id. at 554, 118 S.

Ct. 2131 (Breyer, J., dissenting) (“The ‘private property’ upon which the [Takings] Clause

traditionally has focused is a specific interest in physical or intellectual property.”). A categorical

regulatory taking occurs in “the extraordinary circumstance when no productive or economically




                                                  25
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 26 of 39



beneficial use of land is permitted.” Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning

Agency, 535 U.S. 302, 330 (2002) (emphasis omitted).

       This is not the case here. Plaintiffs continue to enjoy economic benefits of ownership, and

“can continue to accept rental payments from tenants not facing financial hardship, while also

covering the cost of ownership by collecting security deposit funds from consenting tenants who

have been affected by the pandemic.” See Elmsford, 2020 WL 3498456, at *9.

       “Anything less than a complete elimination of value, or a total loss,” is a non-categorical

taking analyzed under the framework from Penn Central Transportation Co. v. City of New

York, 438 U.S. 104 (1978). Tahoe-Sierra, 535 U.S. at 330 (internal quotation marks and citation

omitted). This “[r]egulatory takings analysis requires an intensive ad hoc inquiry into the

circumstances of each particular case.” Buffalo Teachers Fed’n v. Tobe, 464 F.3d 362, 375 (2d

Cir. 2006) (emphasis omitted). Courts

               weigh three factors to determine whether the interference with
               property rises to the level of a taking: “(1) the economic impact of
               the regulation on the claimant; (2) the extent to which the regulation
               has interfered with distinct investment-backed expectations; and (3)
               the character of the governmental action.”

Id. (quoting Connolly v. Pension Ben. Guar. Corp., 475 U.S. 211, 224–25 (1986).

       First, as to the economic impact, the Executive Orders constitute a regulatory taking only

if they “effectively prevented [Plaintiffs] from making any economic use of [their] property.”

Sherman v. Town of Chester, 752 F.3d 554, 565 (2d Cir. 2014). To compare the loss of property

value as a result of the Executive Orders, the Court must determine the “unit of property whose

value is to furnish the denominator of the fraction.” Keystone Bituminous Coal Ass’n v.

DeBenedictis, 480 U.S. 470, 497 (1987) (internal quotation marks and citation omitted). Courts

focus on “the nature of the interference with rights in the parcel as a whole,” including portions




                                                26
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 27 of 39



of the property not affected by the regulation. Id. (quoting Penn Central, 438 U.S. at 130–01)

(emphasis omitted).

       Here, Plaintiffs have not quantified the precise economic impact that the eviction

moratorium and security deposit provisions have had on their property. Although they allege not

receiving rent on time from some tenants, see Am. Compl. ¶¶ 28–35, and being “forced to

relinquish a portion of their legally retained security deposit,” id. ¶ 36, Plaintiffs have not alleged

sufficiently precise facts to support a finding that the Executive Orders have “a constitutionally

significant economic impact.” See Elmsford, 2020 WL 3498456, at *10 (arriving at the same

conclusion for Governor Andrew Cuomo’s Executive Order 202.28).

       In the Joint Stipulation of Facts, Plaintiffs have provided some evidence about which

tenants owe rent, and for which months, see Joint. Stip. Facts ¶¶ 17–26, but they have not

provided any evidence as to how the “parcel as a whole” is affected, beyond this subset of rented

apartments occupied by tenants facing financial hardship. Significantly, “[b]ecause our test for

regulatory taking requires us to compare the value that has been taken from the property with the

value that remains in the property,” Plaintiffs cannot succeed by “narrowly defin[ing] certain

segments of their property [to] assert that . . . the [Executive Orders] den[y] them economically

viable use.” Keystone, 480 U.S. at 486; cf. Sherman, 752 F.3d at 565 (finding that “the Town’s

actions effectively prevented [the plaintiff] from making any economic use of his property”).

       Second, as to the investment-backed expectations, “the purpose [of this Penn Central

factor] is to limit recovery to owners who could demonstrate that they bought their property in

reliance on a state of affairs that did not include the challenged regulatory regime.” Allen v.

Cuomo, 100 F.3d 253, 262 (2d Cir. 1996). In Connecticut, landlord-tenant relations are publicly

regulated, see Joint Stip. Facts. ¶¶ 2–7 (outlining the relevant provisions of Conn. Gen. Stat. §§




                                                  27
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 28 of 39



47a-1 et seq.), and “‘[o]ne who choose[s] to engage in a publicly regulated business . . . by so

doing surrenders his right to unfettered discretion as to how conduct same.’” Elmsford, 2020 WL

3498456, at *10 (quoting Alexandre v. N.Y.C. Taxi & Limousine Comm’n, No. 07 Civ. 8175

(RMB), 2007 WL 2826952, at *8 (S.D.N.Y. Sept. 28, 2007)).

       As residential landlords, Plaintiffs’ contractual right to collect rent is premised on

compliance with a framework of state laws. Consequently, their reasonable investment-backed

expectations cannot operate apart from “public programs adjusting the benefits and burdens of

economic life to promote the common good.” Penn Central, 438 U.S. at 124; see also Park

Avenue Tower Assocs. v. City of N.Y., 746 F.2d 135, 140 (2d Cir. 1984), cert. denied, 470 U.S.

1087 (1985) (upholding a zoning amendment as not effecting a regulatory taking because the

property retained economically beneficial use to the current owner as long as “others might be

interested in purchasing all or part of the land for permitted uses” (internal quotation marks and

citation omitted)). As the Second Circuit has made clear, “government regulation of the rental

relationship does not constitute a physical taking. . . . [n]or does the caselaw support the view

that application of [a rent regulation] constitute[] a regulatory taking.” Fed. Home Loan Mortg.

Corp. v. N.Y. State Div. of Hous. & Cmty. Renewal, 83 F.3d 45, 47–48 (2d Cir. 1996)

(“FHLMC”) (citing cases). Here, the Executive Orders merely “regulate[] the terms under which

the [Plaintiffs] may use the property as previously planned,” during a global pandemic. Id. at 48.

       The Executive Orders also do not prevent Plaintiffs from collecting or continuing to

accrue unpaid rent, and importantly, “nothing in [the Executive Orders] shall relieve a tenant of

liability for unpaid rent or the obligation to comply with other terms of a rental agreement or

statutory obligations pursuant to Connecticut law.” Joint Stip. Facts ¶ 16 (quoting Executive

Order 7X); see also Executive Order 7DDD (same language). The Executive Orders are a




                                                 28
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 29 of 39



temporary adjustment of the status quo, and only defer the ability of residential landlords like

Plaintiffs to collect, or obtain a judgment for, the full amount of rent the tenants agreed to pay.

Because Plaintiffs continue to derive “economically viable use” from their investments, they

cannot establish a regulatory taking under this factor.

       Third, the character of the governmental action also weighs against a finding that

Plaintiffs have suffered a regulatory taking, because the Executive Orders are “part of a public

program adjusting the benefits and burdens of economic life to promote the common good.”

Sherman, 752 F.3d at 565; see also Buffalo Teachers, 464 F.3d at 375 (finding that a temporary

wage freeze did not amount to a regulatory taking because “[n]othing is affirmatively taken by

the government” when a state action mandates nonpayment of a preexisting obligation). “Given

the propriety of the governmental power to regulate, it cannot be said that the Takings Clause is

violated whenever the legislation requires one person to use his or her assets for the benefit of

another.” Connolly, 475 U.S. at 223.

       Although Plaintiffs argue that the Executive Orders force them to “suffer the public

burden” and “create an actual, state-sponsored occupancy of [their] properties,” Pls.’ Mem. at 27,

the law is contrary to their position. See Elmsford, 2020 WL 3498456, at *12 (dismissing

plaintiffs’ takings claims because “state governments may, in times of emergency or otherwise,

reallocate economic hardships between private parties, including landlords and their tenants,

without violating the Takings Clause”). Just because Plaintiffs cannot derive as much “profit

[from their properties] . . . as . . . under a market-based system” does not mean the loss of value

equates to a taking. FHLMC, 83 F.3d at 48; see also Greater New Haven Prop. Owners Ass’n v.

City of New Haven, 288 Conn. 181, 187 (2008) (“The state may regulate any business or the use




                                                 29
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 30 of 39



of any property in the interest of the public welfare or the public convenience, provided it is done

reasonably.” (internal citation omitted)).

       Because Plaintiffs fail to establish that the Executive Orders inflict “any deprivation

significant enough to satisfy the heavy burden placed upon one alleging a regulatory taking,”

Keystone, 480 U.S. at 493, they have failed to establish a likelihood of the success on the merits

of their takings claim.

       Accordingly, Plaintiffs’ Takings Clause claims cannot be a basis for issuing a preliminary

injunction.

                3. Contracts Clause Claims

       Article I, Section 10 of the U.S. Constitution prohibits states from passing any law

“impairing the Obligation of Contracts.” U.S. Const. Art. I § 10, cl. 1. The Contracts Clause

“does not trump the police power of a state to protect the general welfare of its citizens, a power

which is paramount to any rights under contracts between individuals.” Buffalo Teachers, 464

F.3d at 367 (internal quotation marks and citations omitted). “Thus, state laws that impair an

obligation under a contract do not necessarily give rise to a viable Contracts Clause claim.” Id. at

368. Furthermore, “[a] prerequisite to any violation . . . is that the challenged action be a law, or

as the Supreme Court has explained, that it be legislative in nature.” Sullivan v. Nassau Cty.

Interim Fin. Auth., 959 F.3d 54, 61 (2d Cir. 2020) (internal quotation marks and citation

omitted).

       To determine whether a law “trenches impermissibly on contract rights,” courts ask:

               (1) is the contractual impairment substantial and, if so, (2) does the
               law serve a legitimate public purpose such as remedying a general
               social or economic problem and, if such purpose is demonstrated,
               (3) are the means chosen to accomplish this purpose reasonable and
               necessary.




                                                  30
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 31 of 39



Buffalo Teachers, 464 F.3d at 368 (citing Energy Reserves Grp. v. Kan. Power & Light Co., 459

U.S. 400, 411–13 (1983); Sanitation & Recycling Indus., Inc. v. City of N.Y., 107 F.3d 985, 993

(2d Cir. 1997)).

       As an initial matter, the Executive Orders are legislative in nature. Governor Lamont

issued them under a process established by the General Assembly. Connecticut General Statutes

§ 28-9 specifically authorizes Governor Lamont to:

               modify or suspend in whole or in part, by order as hereinafter
               provided, any statute, regulation or requirement or part thereof
               whenever the Governor finds such statute, regulation or
               requirement, or part thereof, is in conflict with the efficient and
               expeditious execution of civil preparedness functions or the
               protection of the public health.

Conn. Gen. Stat. § 28-9(b)(1).

                       a. Substantial Impairment

       Substantial impairment depends upon “the extent to which reasonable expectations under

the contract have been disrupted.” Sullivan, 959 F.3d at 64 (quoting Sanitation & Recycling, 107

F.3d at 993). “And the reasonableness of expectations depends, in part, on whether legislative

action was foreseeable, and this, in turn, is affected by whether the relevant party operates in a

heavily regulated industry.” Id. (citations omitted).

       As previously described, Plaintiffs operate in a heavily regulated industry. Neither the

eviction moratorium nor the security deposit provisions operate as a substantial impairment of

Plaintiffs’ contractual rights, because neither are “wholly unexpected” government legislation.

Sanitation & Recycling, 107 F.3d at 993. “For those who do business in a heavily regulated

industry, ‘the expected costs of foreseeable future regulation are already presumed to be priced

into the contracts formed under the prior regulation.’” Elmsford, 2020 WL 3498456, at *12




                                                 31
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 32 of 39



(quoting All. of Auto. Mfrs., Inc. v. Currey, 984 F. Supp. 2d 32, 55 (D. Conn. 2013), aff’d, 610 F.

App’x 10 (2d Cir. 2015)).

       “The obligations of a contract are impaired by a law which renders them invalid, or

releases or extinguishes them.” Home Bldg. & Loan Ass’n v. Blaisdell, 290 U.S. 398, 431 (1934).

As to the eviction moratorium, the Executive Orders do not eliminate Plaintiffs’ contractual

remedies for evicting nonpaying tenants; Plaintiffs instead have to wait before they may issue

notices to quit or initiate summary proceedings. As to the security deposits being used to pay rent

past due, in Connecticut, “[a]ny security deposit paid by a tenant shall remain the property of

such tenant in which the landlord shall have a security interest.” Conn. Gen. Stat. § 47a-21(c).

The Executive Orders’ modification of statutorily permissible uses of security deposits thus

cannot amount to a substantial impairment of Plaintiffs’ rights under their rental agreements. See,

e.g., Sal Tinnerello & Sons, Inc. v. Town of Stonington, 141 F.3d 46, 53 (2d Cir. 1998) (“If the

plaintiff could anticipate, expect, or foresee the governmental action at the time of contract

execution, the plaintiff will ordinarily not be able to prevail.” (citation omitted)).

                       b. Public Purpose

       Even assuming the Executive Orders operate as a substantial impairment of Plaintiffs’

contracts, their claim nevertheless fails.

       “When a state law constitutes substantial impairment, the state must show a significant

and legitimate public purpose behind the law.” Buffalo Teachers, 464 F.3d at 368 (citations

omitted). “A legitimate public purpose is one ‘aimed at remedying an important general social or

economic problem rather than providing a benefit to special interests.’” Id. (quoting Sanitation &

Recycling, 107 F.3d at 993). “The key . . . is to determine whether the state in breaching a




                                                  32
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 33 of 39



contract is acting like a private party who reneges to get out of a bad deal, or is governing, which

justifies its impairing the plaintiffs’ contracts in the public interest.” Sullivan, 959 F.3d at 65.

        When, as here, the challenged law impairs private contracts, courts “must accord

substantial deference to the [State’s] conclusion that its approach reasonably promotes the public

purposes for which [it] was enacted.” Sal Tinnerello, 141 F.3d at 54 (internal citation omitted).

        Plaintiffs concede that “[m]aking it easier for people to stay home during a pandemic is . .

. a ‘significant public purpose.’” Pls.’ Mem. at 23.

        The Court agrees, and will address Plaintiffs’ arguments as to the Executive Orders’

reasonableness.

                            c. Reasonableness

        “If the legislative purposes behind the law or regulation are valid, the final inquiry is

whether the means chosen to achieve those purposes are reasonable and necessary.” Sal

Tinnerello, 141 F.3d at 54 (citation omitted).

        Plaintiffs argue that “both the moratorium and the compelled use of security deposits

were wholly unnecessary and do nothing to actually remove the threat of eviction or the spread

of COVID-19 as regards any tenant.” Pls.’ Mem. at 24. Plaintiffs are correct, because the

Executive Orders do not “relieve a tenant of liability for unpaid rent” or any other obligation in

their rental agreement; but as to whether the Executive Orders have stemmed the spread of

COVID-19, the Court disagrees.

        Governor Lamont’s Executive Orders “aim[] to limit the spread of COVID-19, a novel

severe acute respiratory illness that has killed thousands of people in [Connecticut] and more

than [155,000] nationwide.” See S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613

(2020) (mem.) (Roberts, C.J., concurring) (denying application to enjoin the Governor of




                                                   33
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 34 of 39



California’s COVID-19 related executive order that “places temporary numerical restrictions on

public gatherings to address this extraordinary health emergency”). “At this time, there is no

known cure, no effective treatment, and no vaccine.” Id. “Our Constitution principally entrusts

“[t]he safety and the health of the people” to the politically accountable officials of the States to

‘guard and protect.’” Id. (quoting Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905)). “When

those officials ‘undertake[] to act in areas fraught with medical and scientific uncertainties,’ their

latitude ‘must be especially broad.’” Id. (quoting Marshall v. U.S., 414 U.S. 417, 427 (1974)).

“Where those broad limits are not exceeded, they should not be subject to second-guessing by an

‘unelected federal judiciary,’ which lacks the background, competence, and expertise to assess

public health and is not accountable to the people.” Id. at 1614 (quoting Garcia v. San Antonia

Metro. Transit Auth., 469 U.S. 528, 545 (1985)).

         There is nothing in this record to suggest that Governor Lamont acted unreasonably.12

         Accordingly, Plaintiffs’ Contract Clause claims are not likely to succeed and therefore

cannot be the basis for issuing a preliminary injunction.

                   4. Due Process Clause Claims

         The Fourteenth Amendment provides that “[n]o State shall . . . deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. “The Due

Process Clause of the Fourteenth Amendment requires states to operate in accordance with the

‘fundamental principles of liberty and justice which lie at the base of all our civil and political

institutions.’” Hancock v. Cty. of Rensselaer, 882 F.3d 58, 64 (2d Cir. 2018) (quoting Duncan v.


12
   Indeed, Connecticut’s relative success in its management of the COVID-19 pandemic may support the
reasonableness–and necessity–of the Executive Orders to ensure the public’s safety during this global pandemic. See
Erica Moser, Connecticut has been on a better COVID-19 path than most states, THE DAY (updated July 12, 2020,
8:29 PM), https://www.theday.com/article/20200711/NWS01/200719892 (noting Connecticut’s then-trend of
decreasing COVID-19 cases); but see Tracking Our COVID-19 Response, COVID EXIT STRATEGY,
https://www.covidexitstrategy.org/ (last visited Aug. 3, 2020) (indicating “caution warranted” for Connecticut due to
increasing positive COVID-19 cases over a fourteen-day trend).


                                                         34
        Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 35 of 39



Louisiana, 391 U.S. 145, 148 (1968)). “Procedural due process imposes constraints on

governmental decisions which deprive individuals of liberty or property interests within the

meaning of the Due Process Clause of the . . . Fourteenth Amendment.” Mathews v. Eldridge,

424 U.S. 319, 332 (1976) (internal quotation marks omitted). Substantive due process requires

plaintiffs to show deprivation of a constitutional right under circumstances that were “arbitrary”

and “outrageous,” typically as demonstrated by conduct that “shocks the conscience.” See Natale

v. Town of Ridgefield, 170 F.3d 258, 262 (2d Cir. 1999) (quoting Rochin v. Cal., 342 U.S. 165,

172 (1952)). Violation of the substantive standards of the Due Process Clause requires “conduct

that is so outrageously arbitrary as to constitute a gross abuse of governmental authority.” Id. at

259.

       Because Plaintiffs have failed to demonstrate a substantial impairment of their property

rights, they “ha[ve] pointed to no specific constitutional guarantee safeguarding the interest

[they] assert ha[ve] been invaded.” Paul v. Davis, 424 U.S. 693, 700 (1976); accord Wilkinson v.

Austin, 545 U.S. 209, 221 (2005) (“The Fourteenth Amendment’s Due Process Clause protects

persons against deprivations of life, liberty, or property; and those who seek to invoke its

procedural protection must establish that one of these interests is at stake.”). Plaintiffs have not

identified a property interest independent of the interests asserted in their other constitutional

claims, and the “Second Circuit has expressly forbidden this sort of duplication[.]” Elmsford,

2020 WL 3498456, at *15. “[T]he Due Process Clause cannot ‘do the work of the Takings

Clause’ because ‘[w]here a particular Amendment provides an explicit textual source of

constitutional protection against a particular sort of government behavior, that Amendment, not

the more generalized notion of substantive due process, must be the guide for analyzing these




                                                  35
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 36 of 39



claims.’” Harmon, 412 F. App’x at 423 (quoting Stop the Beach Renourishment, Inc., 560 U.S.

at 720–21 (internal quotation marks and citations omitted)).

         Plaintiffs also fail to show a denial of procedural due process for the same reasons,

because they have not identified an independent liberty or property interest. Even if Plaintiffs did

identify a liberty or property interest independent of their other constitutional claims, they have

not established the denial of an “opportunity to be heard at a meaningful time and in a

meaningful manner.” Mathews, 424 U.S. at 334. As previously discussed, the Executive Orders

only delay Plaintiffs’ ability to initiate evictions; they do not eradicate all future opportunity for

Plaintiffs to pursue evictions.13

         Accordingly, Plaintiffs’ Due Process claims are not likely to succeed on the merits and

thus cannot serve as a basis for issuing a preliminary injunction.

             C. Irreparable Harm

         For irreparable harm, a plaintiff must show an “injury that is neither remote nor

speculative, but actual and imminent.” Grand River Enter. Six Nations, Ltd. v. Pryor, 481 F.3d

60, 66 (2d Cir. 2007) (citations and internal quotation marks omitted); see also L.A. v. Lyons, 461

U.S. 95, 111–12 (1983) (holding that a court cannot find injunctive relief if the claimed injury is

speculative or remote). “The relevant [irreparable] harm is the harm that (a) occurs to the parties’

legal interests and (b) cannot be remedied after a final adjudication, whether by damages or a

permanent injunction . . . . Harm might be irremediable, or irreparable, for many reasons,




13
   Furthermore, the State of Connecticut Judicial Branch has independently stayed the consideration of all eviction
claims until September 1, 2020. As the Court noted in its discussion of whether Plaintiffs have established
redressability for standing, even if the Court were to find that the Executive Orders were unconstitutional, Plaintiffs
may not be able to proceed with evictions expeditiously in any event. Indeed, the delay mandated by the Executive
Orders not only does not deny Plaintiffs a meaningful opportunity to be heard at a future time, but it also allows
Plaintiffs to continue accruing rent for future collection.


                                                          36
         Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 37 of 39



including that a loss is difficult to replace or difficult to measure, or that it is a loss that one

should not be expected to suffer.” Salinger v. Colting, 607 F.3d 68, 81 (2d. Cir. 2010).

        Although Plaintiffs assert that “there is a presumption of irreparable harm when there is

an alleged deprivation of constitutional rights,” see Pls.’ Mem. at 13, at core, because they have

failed to demonstrate a likelihood of success on the merits on any of their constitutional claims,

Plaintiffs cannot demonstrate irreparable harm. See, e.g., Amato v. Elicker, No. 3:20-cv-464

(MPS), 2020 WL 2542788, at *6 (D. Conn. May 19, 2020) (“The injuries the Plaintiffs allege

stemming from Executive Order 7D are financial, and the Plaintiffs have not shown that an

award of damages would be inadequate . . . Courts have found irreparable harm when plaintiffs

allege that their business would be shut down entirely if relief is not granted.”).

            D. Balance of Equities and the Public Interest

        The Court finally “‘must balance the competing claims of injury and must consider the

effect on each party of the granting or withholding of the requested relief.’” Winter, 555 U.S. at

24 (quoting Amoco Prod. Co. v. Vill. of Gambell, AK, 480 U.S. 531, 542 (1987)). “In exercising

their sound discretion, courts of equity should pay particular regard for the public consequences

in employing the extraordinary remedy of injunction.” Weinberger v. Romero–Barcelo, 456 U.S.

305, 312 (1982). These “final two factors—the balance of the equities and the public interest—

merge when, as in this case, the Government is the opposing party.” Amato, 2020 WL 2542788,

at *3 (citing Nken v. Holder, 556 U.S. 418, 435 (2009)).

        In light of the Court’s prior findings, the Court need not and will not address the

remaining factors for issuing a preliminary injunction. If it did, given the nature of this

pandemic, the balance of the equities and the public interest favor denying a preliminary

injunction. See, e.g., Amato, 2020 WL 2542788, at *7 (declining to “reach the public interest in a




                                                    37
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 38 of 39



temporary restraining order against [one of Governor Lamont’s Executive Orders issued during

COVID-19] or the balance of equities” because “[p]laintiffs have not established standing or

irreparable harm” related to the alleged “violat[ion] [of] their constitutional ‘right to earn an

honest living’”); TJM 64, Inc. v. Harris, 2020 WL 4352756, at *8 (W.D. Tenn. July 29, 2020)

(recognizing “the burden that the [COVID-19] Closure Order places on Plaintiffs’ businesses,”

but finding that “the issuance of a TRO preventing the enforcement of the COVID-19 Closure

Order is not appropriate” given “the potential public health consequences of allowing Plaintiffs

to continue to operate their businesses unfettered by Shelby Government public safety and health

regulations”); see also Amici Br. at 16 (“An eviction surge would have devastating health

consequences for low-income communities, threatening the hard-won gains Connecticut has

made in controlling the spread of the virus. In order to reduce the spread of COVID-19,

Connecticut residents have been told to practice social distancing, stay home, and shelter in

place. But you cannot shelter in place without shelter. When families are evicted, by definition,

they are forced out of their homes.”); id. at 23 (“The eviction moratorium has helped prevent a

disastrous increase in homelessness and virus exposure that would disproportionately impact

renters of color.”).

         Even in the absence of record evidence that these specific measures directed at

preventing evictions are causally related to any reduction in the spread of COVID-19 in the State

of Connecticut, given the ongoing nature and continued uncertainty of when public life will

resume to normal,14 there is nothing in this record to suggest that Governor Lamont’s efforts thus

far should be second-guessed, much less stayed. See Jacobson, 197 U.S. at 38 (“The safety and


14
   See, e.g., General Order, In re: Court Operations Under the Exigent Circumstances Created by COVID-19 (D.
Conn. July 14, 2020), available at http://ctd.uscourts.gov/sites/default/files/20-24_COVID-19-General-Order-Re-
Jury-Selections-Trials.pdf (continuing, “pending further of the Court,” criminal jury trials and related jury selections
to November 2, 2020).


                                                          38
          Case 3:20-cv-00829-VAB Document 41 Filed 08/07/20 Page 39 of 39



health of the people of [the state] are, in the first instance, for that [state] to guard and protect.”);

see also S. Bay United Pentecostal Church, 140 S. Ct. at 1613 (Roberts, C.J., concurring) (“Our

Constitution principally entrusts ‘[t]he safety and the health of the people’ to the politically

accountable officials of the States ‘to guard and protect.’” (quoting Jacobson, 197 U.S. at 38)).

The balance of equities thus do not favor granting a preliminary injunction.

          While this pandemic has adversely affected Plaintiffs’ businesses—as it has much of the

nation’s economy—Plaintiffs have failed to satisfy the standards necessary for obtaining a

temporary restraining order or a preliminary injunction as a matter of law.

          Accordingly, having weighed all of the relevant factors, the Court will deny the motion

for a preliminary injunction.

    IV.      CONCLUSION

          For the reasons explained above, Plaintiffs’ motion for a temporary restraining order or a

preliminary injunction is DENIED.

          SO ORDERED at Bridgeport, Connecticut, this 7th day of August, 2020.

                                                                   /s/ Victor A. Bolden
                                                                 Victor A. Bolden
                                                                 United States District Judge




                                                   39
